Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Exhibit 10.8

AMENDMENT NUMBER 7

Amendment Date: June 1, 2008

To

MICROSOFT OEM EMBEDDED OPERATING SYSTEMS LICENSE AGREEMENT FOR REFERENCE
PLATFORM DEVICES

Between MICROSOFT LICENSING, GP, A general partnership organized under the laws
of: State of Nevada, USA

And PALM, INC. A Corporation of Delaware

Agreement Effective Date: February 1, 2005

MS Agreement Number 5140570011

Effective as of the Amendment Date the indicated portions of the License
Agreement are amended as follows:

1. The Minimum Commitment Schedule of the License Agreement is hereby amended
and replaced with the attached Minimum Commitment Schedule.

2. For this License Agreement, Section 2(e)(i) is deleted and replaced with the
following:

(e) (i) COMPANY shall permanently affix a COA to an accessible location on each
Device, a COMPANY Companion CD or on stand-alone collateral in the form as
received from an AR in the Device packaging (e.g., a COA card). COMPANY shall
distribute the remaining APM, if any, with each Device.

3. As of the effective date of this Amendment, the Product and Royalty Schedule
for Microsoft® Windows Mobile® 6 is hereby amended and replaced with the
attached Product and Royalty Schedule for Microsoft® Windows Mobile® 6.

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate as of
the date first written above. All signed copies of this Amendment shall be
deemed originals. This Amendment is executed only in the English language.

 

MICROSOFT LICENSING, GP     PALM, INC A general partnership organized under the
laws of: State of Nevada, USA    

A company organized under the laws of:

State of Delaware

/s/ [***]     /s/ [***] By (Signature)     By (Signature) [***]     [***] Name
(Printed)     Name (Printed) Senior Program Manager     SVP Title     Title
August 28, 2008     August 25, 2008 Date     Date



--------------------------------------------------------------------------------

MINIMUM COMMITMENT SCHEDULE

First Period of this License Agreement

 

Date

   Payment Amount
(US$)    Cumulative Amount of
Payments for Period
(US$)

2/25/05

   $ [***]    $ [***]

12/31/05

   $ [***]    $ [***]

1/31/06

   $ [***]    $ [***]

2/28/06

   $ [***]    $ [***]

3/31/06

   $ [***]    $ [***]

4/30/06

   $ [***]    $ [***]

5/31/06

   $ [***]    $ [***]

6/30/06

   $ [***]    $ [***]

7/31/06

   $ [***]    $ [***]

8/31/06

   $ [***]    $ [***]

9/30/06

   $ [***]    $ [***]

10/31/06

   $ [***]    $ [***]

11/30/06

   $ [***]    $ [***]

Total First Period Monthly Payments of this License Agreement

   $ [***]    $ [***]              

Second Period of this License Agreement

 

      Payment Amount
(US$)    Cumulative Amount of
Payments for Period
(US$)

12/31/06

   $ [***]    $ [***]

1/31/07

   $ [***]    $ [***]

2/28/07

   $ [***]    $ [***]

3/31/07

   $ [***]    $ [***]

4/30/07

   $ [***]    $ [***]

5/31/07

   $ [***]    $ [***]

6/30/07

   $ [***]    $ [***]

7/31/07

   $ [***]    $ [***]

8/31/07

   $ [***]    $ [***]

9/30/07

   $ [***]    $ [***]

10/31/07

   $ [***]    $ [***]

11/30/07

   $ [***]    $ [***]

Total Second Period Minimum Commitments of the License Agreement

   $ [***]    $ [***]



--------------------------------------------------------------------------------

Third Period of this License Agreement

 

      Payment Amount
(US$)    Cumulative Amount of
Payments for Period
(US$)

12/31/07

   $ [***]    $ [***]

1/31/08

   $ [***]    $ [***]

2/29/08

   $ [***]    $ [***]

3/31/08

   $ [***]    $ [***]

4/30/08

   $ [***]    $ [***]

5/31/08

   $ [***]    $ [***]

6/30/08

   $ [***]    $ [***]

7/31/08

   $ [***]    $ [***]

8/31/08

   $ [***]    $ [***]

9/30/08

   $ [***]    $ [***]

10/31/08

   $ [***]    $ [***]

11/30/08

   $ [***]    $ [***]

Total Third Period Minimum Commitment of the License Agreement

   $ [***]    $ [***]



--------------------------------------------------------------------------------

PRODUCT AND ROYALTY SCHEDULE

MICROSOFT® WINDOWS MOBILE® 6

PRODUCT TABLE

 

Product Name and Version*

  

Licensable Part
Number

  

Applicable Additional
Provisions

       Royalty **    

Windows Mobile® 6, Standard, Far East Languages

   4NN-00002    (2138), (2139), (2140), (2151), (2153), (2350), (2822), (2840)
  

Windows Mobile® 6, Standard, Western Languages

   4NN-00004    (2138), (2140), (2151), (2153), (2350), (2822), (2840)   

Windows Mobile® 6 Standard, Far East Languages, with Microsoft® Office Mobile 6

   4NN-00031    (2138), (2139), (2140), (2151), (2153), (2350), (2822), (2840)
   US$[***]

Windows Mobile® 6 Standard, Western Languages, with Microsoft® Office Mobile 6

   4NN-00032    (2138), (2140), (2151), (2153), (2350), (2822), (2840)   
US$[***]

Windows Mobile® 6, Professional, Multilanguage

   4NO-00002    (2138), (2139), (2140), (2151), (2153), (2350), (2822), (2840)
   US$[***]

Windows Mobile® 6, Classic, Multilanguage

   4NP-00002    (2138), (2139), (2140), (2151), (2153), (2822), (2840)   

Microsoft® Office Mobile 6 for Windows Mobile® 6 Standard

   BRE-00015    (2139), (2822)   

Microsoft® Office Mobile 6 for Windows Mobile® 6 Professional

   BRE-00017    (2139), (2822)    US$[***]

Microsoft® Office Mobile 6 for Windows Mobile® 6 Classic

   BRE-00016    (2139), (2822)   

Microsoft® IP Telephony for Windows Mobile® 6

   4PC-00001    (2139), (2822)    US$[***]

Microsoft® Voice Command 1.6 for Windows Mobile®

   T67-00055    (2139), (2161), (2183), (2184), (2822)    US$[***]

Microsoft® Remote Desktop Mobile 6 for Windows Mobile® 6

   4PB-00001    (2139), (2822)    US$[***]

Windows Mobile® 6, Standard, Far East Languages, UPGRADE

   4NN-00001    (2138), (2139), (2140), (2153), (2350), (2351), (2822), (2840)
  

Windows Mobile® 6, Standard, Western Languages, UPGRADE

   4NN-00003    (2138), (2140), (2153), (2350), (2351), (2922), (2840)   

Windows Mobile® 6, Professional, Multilanguage, with Microsoft® Office Mobile 6
and Microsoft® Remote Desktop Mobile 6, UPGRADE

   4NO-00001    (2138), (2139), (2140), (2151), (2153), (2350), (2351), (2822),
(2840), (3050)    US$[***]

Windows Mobile® 6, Classic, Multilanguage, with Microsoft® Office Mobile 6 and
Microsoft® Remote Desktop Mobile 6, UPGRADE

   4NP-00001    (2138), (2139), (2140), (2151), (2153), (2351), (2822), (2840)
  

Windows Mobile® 6 Professional, Multilanguage, with Microsoft® Office Mobile 6
and Microsoft Remote Desktop Mobile 6, Promotional UPGRADE

   4NO-00010    (2138), (2139), (2140), (2151), (2153), (2350), (2351), (2822),
(2840), (2898)    US$[***]

Windows Mobile® 6 Standard ODSI 1

   4NN-00035    (2138), (2139), (2919)    US$[***]

 

* Language versions are licensed only on an if and as available basis.

Far East Languages include Chinese Simplified, Chinese Traditional, Japanese,
Korean, and English.

Western Languages include Brazilian, Czech, Danish, Dutch, English, Finnish,
French, German, Greek, Hungarian, Italian, Norwegian, Polish, Portuguese,
Romanian, Russian, Slovak, Spanish, Swedish and Turkish.

 

** A Licensed Product is not licensed hereunder unless royalty rates are
indicated in the Licensed Product table.



--------------------------------------------------------------------------------

ADDITIONAL PROVISIONS KEY

The following provisions (each, an “Additional Provision” or “AP”) apply to the
Licensed Products as indicated above. The APs apply in addition to the terms of
the License Agreement. Capitalized terms used below and not otherwise defined
have the meaning set forth in the General Terms and Conditions of this License
Agreement. The APs supersede any inconsistent terms in the General Terms and
Conditions of the License Agreement.

(2138) In addition to Section 7(a) of the General Terms and Conditions, COMPANY
shall enter into a Microsoft Premier Support Agreement in conjunction with this
License Agreement, or shall demonstrate to MS that COMPANY has obtained or
arranged an equivalent level of support independently.

(2139) Chinese Language Versions Restrictions. Notwithstanding anything in this
License Agreement to the contrary, this Licensed Product shall be subject to the
following distribution limitations:

(a) (i) The Simplified Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of Taiwan; and

(ii) The Traditional Chinese language version of this Licensed Product may not
be directly or indirectly distributed within or to the geographical boundaries
of the People’s Republic of China (with the exception of Hong Kong and Macao).

(b) COMPANY shall advise its Channel of such distribution limitations. COMPANY
shall defend, indemnify and hold harmless MS and its Suppliers from and against
all damages, costs and attorneys’ fees arising from claims or demands resulting
from COMPANY’s failure to advise its Channel of such distribution limitations
subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 2139 (b) (iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonably
withheld.

(vi)

(2140) COMPANY’s Companion CD.

(a) For purposes of this License Agreement, COMPANY is hereby licensed to use
the MS Companion CD to create a distributable CD (“COMPANY’s Companion CD”), in
accordance with the Licensed Product Deliverables documentation. In addition to
the MS Companion CD contents, COMPANY shall add the following to COMPANY’s
Companion CD: (i) COMPANY’s logo; and (ii) non-Microsoft software owned or
licensed by COMPANY that COMPANY chooses to include on COMPANY’s Companion CD
(“COMPANY Software”).

(b) The grant in this Additional Provision is subject to the conditions that
(i) COMPANY owns or maintains effective licenses for the COMPANY Software and
(ii) COMPANY contractually obligates its Channel to Section 2(b) of this License
Agreement.

(c) In creating COMPANY’s Companion CD, COMPANY shall transfer all files from MS
Companion CD to COMPANY’s Companion CD, and may not modify, obscure or omit any
files contained on the MS Companion CD, except as expressly authorized by the
Licensed Product Deliverables documentation.

(d) COMPANY may not transfer or copy any files contained on the MS Companion CD
to any media other than COMPANY’s Companion CD; however, COMPANY or COMPANY
Subsidiaries’ support websites may include links to relevant Microsoft hosted
download sites.

(e) COMPANY may not engage an AR to replicate COMPANY’s Companion CD until
COMPANY receives notice from MS that COMPANY’s Companion CD has passed the
MSCORP Compatibility Test as outlined in the Licensed Product Deliverables.

(f) If COMPANY engages an AR to replicate COMPANY’s Companion CD before COMPANY
receives such MS approval, neither MS nor its Suppliers shall be responsible for
any costs or damages incurred by COMPANY (including, without limitation, costs
or damages incurred if MS requires changes to COMPANY’s Companion CD).

(g) COMPANY shall distribute COMPANY’s Companion CD (i) in the form and
packaging as received from the AR and (ii) only in the Device packaging.
Notwithstanding AP 2140(g)(ii), COMPANY or COMPANY’s authorized service
representative may distribute a replacement COMPANY’s Companion CD separate from
the Device if each of the following are satisfied: (1) such replacement
COMPANY’s Companion CD is provided to a Device End User for support purposes
(e.g. the COMPANY’s Companion CD was lost or destroyed by the Device End User);
(2) COMPANY shall use commercially reasonable efforts to authenticate the Device
End User prior to distributing the replacement COMPANY’s Companion CD: (3) such
replacement COMPANY’s Companion CD shall be distributed directly from the
COMPANY or COMPANY’s authorized service representative to the Device End User
and not distributed through the Channel; and (4) no more than 2 replacement
COMPANY’s Companion CD’s may be distributed to the same Device End User.

(h) COMPANY hereby agrees that it owns all right, title and interest in, or has
all necessary rights to authorize the AR to replicate, the COMPANY Software.
COMPANY shall defend, indemnify and hold harmless MS and its Suppliers from and
against any and all third party claims or demands, or any other liability or
damages whatsoever arising out of or related to the replication, licensing,
distribution, or use of the COMPANY Software subject to the following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 2140h(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and



--------------------------------------------------------------------------------

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonably
withheld.

(vi)

(2151) (a) The Licensed Product Deliverables includes sample code located at:
%_WINCEROOT%\PUBLIC\COMMON\OAK\DRIVERS\BLUETOOTH\SAMPLE (collectively,
“Bluetooth Sample Code”). Prior to distribution of the Bluetooth Sample Code
with an Image on a Device, COMPANY shall pass the Bluetooth Tests (defined
below). “Bluetooth Tests” means a standard series of tests, as amended from time
to time, to determine compliance with the Bluetooth certification process
described at [***] or such other location that may be designated from time to
time.

(b) NOTWITHSTANDING ANYTHING TO CONTRARY IN THIS LICENSE AGREEMENT, THE
BLUETOOTH SAMPLE CODE IS PROVIDED “AS IS” AND WITH ALL FAULTS. THE ENTIRE RISK
AS TO SATISFACTORY QUALITY, PERFORMANCE, NONINFRINGEMENT, ACCURACY, AND EFFORT
IS WITH COMPANY. WITH RESPECT TO THE BLUETOOTH SAMPLE CODE, MS, MSCORP AND THEIR
SUPPLIERS SPECIFICALLY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND,
WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ALL
WARRANTIES OTHERWISE SET FORTH IN THE LICENSE AGREEMENT, ANY IMPLIED WARRANTY
OF NON-INFRINGEMENT, MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE AND
ANY IMPLIED WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OF TRADE, AND ANY
WARRANTY THAT THE BLUETOOTH SAMPLE CODE OR ANY IMAGE INCLUDING THE BLUETOOTH
SAMPLE CODE WILL OPERATE PROPERLY ON ANY DEVICES. MS, MSCORP, AND THEIR
SUPPLIERS ALSO DISCLAIM ANY COMMON-LAW DUTIES RELATING TO ACCURACY OR LACK OF
NEGLIGENCE. THERE IS NO WARRANTY AGAINST INTERFERENCE WITH COMPANY’S ENJOYMENT
OF THE BLUETOOTH SAMPLE CODE OR AGAINST INFRINGEMENT.

(2153) COMPANY shall advise the End User which language versions of Licensed
Product that have been preinstalled on the Device.

(2161) COMPANY is not licensed to distribute, license or put in use the Speech
Applications Programming Interface (“SAPI”) other than for operation of the
Licensed Product.

(2183) The Licensed Product features designed to invoke phone functions such as
voice-activated dialing are only enabled on Devices running the phone edition of
Microsoft® Windows Mobile® 6, Professional and Microsoft® Windows Mobile® 6,
Standard.

Such features may not invoke phone functions on devices that (a) do not run the
phone edition of Microsoft® Windows Mobile® Software for Pocket PC and
Microsoft® Windows Mobile® Software for Smartphone and/or (b) utilize third
party hardware or software to provide telephony features and functionality.

(2184) COMPANY may distribute the corresponding language version of the Licensed
Product for each language version of Microsoft® Windows Mobile® that is
installed on the Device.

(2350) COMPANY and MS agree that the following provisions shall apply with
respect to this Licensed Product:

(a) COMPANY or Mobile Operators shall be responsible for compliance with all
applicable telecommunications laws and regulations relating to the Devices.
COMPANY shall indemnify, defend and hold MS and its Suppliers harmless with
respect to any damages, losses, complaints, suits or fines resulting from
COMPANY’s or any Mobile Operator’s failure to obtain or maintain any required
permit, approval, license or certification or failure to comply with any
regulation, statute, order or decree applicable to the Devices subject to the
following:

(i) MS shall promptly notify COMPANY in writing of such claim;

(ii) COMPANY shall have sole control over the defense and/or settlement of such
claim subject to Additional Provision 2350a(iii)-(v);

(iii) MS shall provide COMPANY with reasonable assistance in the defense of the
claim;

(iv) MS and/or MSCORP shall have the right to participate in the defense and/or
settlement at MS or MSCORP’s sole expense; and

(v) COMPANY shall not consent to the entry of any judgment or any settlement
that would subject MS or MSCORP to any monetary payments without the prior,
written consent of MS and/or MSCORP, which consent shall not be unreasonably
withheld.

(b) Between the parties, COMPANY shall be solely responsible for all
negotiations, agreements, tests, and other required actions with Mobile
Operators with respect to the use of the Devices on such Mobile Operator’s
network.

(c) COMPANY acknowledges and agrees that MS may independently negotiate
marketing and other arrangements with Mobile Operators, retailers, distributors,
and/or other Channel members supporting the Devices, provided that such
arrangements shall not modify existing obligations of or impose additional
obligations upon COMPANY or involve the usage of COMPANY’s logos or trademarks
without the written approval of COMPANY which shall not be unreasonably withheld
provided that any usage of COMPANY’s trademarks, logos, or product images shall
be pursuant to the terms of a signed written agreement between the parties.

(d) COMPANY shall:

(i) contractually prohibit Mobile Operators from removing, modifying or
suppressing any part of the Image, except as otherwise permitted by the Licensed
Product Deliverables. Notwithstanding the foregoing, COMPANY may provide Mobile
Operators with Supplemental Code and Updates, for distribution by such Mobile
Operators to End Users on external media only, after passing applicable testing
with respect to the updated Image; and



--------------------------------------------------------------------------------

(ii) use commercially reasonable efforts to contractually prohibit Mobile
Operations from configuring any programs (including without limitation any
default “Today pages”, “shells”, “screen savers”), “wizards” or other content to
be enabled, run or initialized automatically (i.e., without requiring a
deliberate act of the End User) from an icon, URL, or folder on the UI Screen or
the Desktop Screen or otherwise. By way of example only, and without limiting
the generality of the foregoing, Mobile Operators must agree that it shall not
populate with any programs or other content the Licensed Product software
“Start-up” directory, initialization or other files in any manner which will
cause any program or content to run or load automatically upon power on, except
for device drivers necessary to support preinstalled or preconfigured hardware
devices (e.g., LCD panels, keyboards, etc.). This provision applies to New
Devices launched after the Amendment Date.

(e) (i) MS shall have no responsibility hereunder to provide support services to
any Mobile Operator or any End User of the Devices. MS may make available
support service agreements to Mobile Operators or End Users, with respect to the
Device(s) and/or similar devices of other manufacturers incorporating the
Licensed Product; and

(ii) COMPANY shall provide or shall ensure that the applicable Mobile Operator
provides support services to End Users of the Device.

(f) MS makes no representation or warranty that Devices operated with the
Licensed Product will be compatible with the network structure of any particular
Mobile Operator.

(2351) COMPANY must have in effect a Field Upgrade Schedule to the License
Agreement prior to distributing this Licensed Product. COMPANY must report
distribution and pay the royalty for this Licensed Product as set forth in the
License Agreement and the Field Upgrade Schedule.

(2822) Standards.

(a) For the purposes of this Licensed Product, the definition of “Standards”
means telecom and CODEC standards (including any successors or derivatives) as
well as any rights offered by patent pool licensing agencies such as MPEGLA, VIA
Licensing and HDMI Licensing.

Examples include, without limitation:

 

  •  

Global System for Mobile (Communications) (GSM)

 

  •  

General Packet Radio Services (GPRS)

 

  •  

Code Division Multiple Access (CDMA)

 

  •  

Single Carrier Radio Transmission Technology (CDMA/1xRTT)

 

  •  

MPEG (audio and video)

MS may update this list for COMPANY’s reference purposes on the ECE.

(b) COMPANY agrees that MS has not granted to COMPANY under this License
Agreement any necessary patent and other intellectual property of third parties
with respect to Standards.

(c) COMPANY agrees that MS has not granted to COMPANY under this License
Agreement any necessary patent and other intellectual property licenses with
respect to patent pools in which MS or MSCORP participates now or in the future.

(d) For this Licensed Product, MS’s duty to defend patent Claims does not
include patents that are alleged to be infringed by or essential to an
implementation of a Standard.

(2840) MS COMPANION CD contains Microsoft® Office Outlook® 2007 Trial, COMPANY
may choose to:

(a) Include the Outlook 2007 Trial on the COMPANY Companion CD;

(b) Include a link to the Outlook 2007 Trial download website designated in the
Deliverables; or

(c) Not include Outlook 2007 Trial.

(2898)

a. For this Licensed Product, the following additional definition applies:

“Eligible Device” means Devices known as the Treo™ 750 and Treo 750v that were
distributed by COMPANY prior to December 31, 2007 with a Windows Mobile 5.0
Licensed Product.

b. To be eligible to report upgrades with this promotional Licensed
Product, COMPANY must do all of the following by December 31, 2007:

i. Stop distributing the Eligible Devices with the Windows Mobile 5.0 Licensed
Product.

ii. Start distributing a successor version of the Eligible Device with a Windows
Mobile 6 Licensed Product and report and pay the applicable royalty for the
Licensed Product on the successor Eligible Device. For clarity, other than the
use of Windows Mobile 6 as the Licensed Product, the successor version of the
Eligible Devices will be substantially the same such as have the same:

 

  •  

Model name

 

  •  

Model number, and



--------------------------------------------------------------------------------

  •  

Mobile Operator or non-mobile operator Channel

iii. Make available to End Users, upgrades for the Eligible Devices with this
Licensed Product. Despite language to the contrary in the License Agreement,
these upgrades can only be made available on COMPANY’s website. All other terms
related to upgrades apply.

c. In addition, COMPANY agrees:

i. That COMPANY will not charge End Users for the upgrades other than the
reasonable costs of handling and shipping. For clarity, if COMPANY elects to
charge more, COMPANY is not eligible to report under this promotional Licensed
Product, but can report and pay royalties on the applicable Licensed Product.

ii. To report units of this Licensed Product as provided in the License
Agreement.

iii. To send an additional Report in form provided below by email to Microsoft
Account Manager on a monthly basis with respect to the Upgrades on Eligible
Devices. Section (j) of the Field Upgrade Schedule does not apply to Upgrades on
Eligible Devices.

d. COMPANY’s license to distribute the Upgrade on Eligible Devices expires on
the sooner of the Expiration Date of the License Agreement or October 31st,
2008.

e. Section (h)(iii)(E) of the Field Upgrade Schedule does not apply to Upgrades
on Eligible Devices.

Windows Mobile 6 Upgrade Incentive Program

DEVICE TABLE

 

               Total # of Upgrades during the month of _________:

Model Name/Model
Number

   Website
(where upgrade is
posted)    Mobile Operator
(if a non-mobile
operator device
model please note)    4NO-00010                                                
                                      

(2919) Limited Distribution

This Licensed Product may only be used on Devices approved by Mobile Operator.
OEM must report both the Windows Mobile 6 Standard ODSI and the Windows Mobile 6
Standard licensables per the Sales Out Reporting Guidelines.

(3050) Limited Distribution

Company may distribute Licensed Product, directly or through its Channel, to
existing End Users of Palm Treo 700 wx operating on the Windows Mobile 5.0
Licensed Product on the Verizon network. In consideration for these rights, the
parties agree to increase COMPANY’s minimum commitment obligations for the third
period of this License Agreement by $[***]. Company and MS agree that after
Company has paid $[***] in royalty payments to MS for units of Licensed Products
distributed at the $[***] royalty rate, Company will not be required to make
additional royalty payments for this Licensed Product.

DEVICES

Devices are described in the table below. Each listed Device must have a unique
model line name, model name, or model number which COMPANY uses both internally
(in COMPANY’s books and records) and externally (on the Device and packaging).

At COMPANY’s option, for purposes of administrative convenience, COMPANY may
designate models by model line or series (e.g., “Jaguar model line”, “Jaguar Pro
series”, “Jaguar Pro 750 model line”, “Jaguar Pro 950 series”, etc.). Devices
defined by model line or series shall include all present models which include
the designated model line or series name, (e.g., “Jaguar Pro model line”
includes Jaguar Pro, Jaguar Pro 950, Jaguar Pro S, etc.; “Jaguar series”
includes Jaguar, Jaguar Pro, Jaguar Pro 950, Jaguar S400, etc.; “Jaguar Pro 950
series” includes Jaguar Pro 950, Jaguar Pro 955, etc.).

COMPANY may elect to include as Device(s) new models which comply with all of
the terms and conditions of this License Agreement by notifying MS of any such
new model(s) when COMPANY submits its royalty report for the reporting period in
which each such new model is first distributed with Licensed Product. Any new
model in a licensed model line or series which is not included in a Notice to
Add Devices (and is thus not licensed for the applicable Licensed Product) must
have a unique model number or model name used for internal and external
identification purposes which distinguishes it from any model which COMPANY has
designated previously as a Device.

Product Number Key: Please refer to the Licensable Part Number in the Product
Table above.

A product is not licensed for distribution with a listed Device, unless the
product box for such product in the Device table below is marked with a “C”.



--------------------------------------------------------------------------------

DEVICE TABLE

 

Model Name/Model
Number

   4NO-00002    4NO-00001    BRE-00017    4PC-00001    T67-00055    4PB-00001   
4NO-00010

Treo Series

   C       C    C    C    C    C

700WX

      C               

Model Name/Model
Number

   4NN-00031    4NN-00032    4NN-00035                    

Treo Series

   C    C    C            

COMPANY hereby represents and warrants that the names and numbers indicated in
the Model Name/Model Number column in the table above accurately denote the
actual designation used by COMPANY to identify the listed models (on the Device
and in COMPANY’s internal books and records).